Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Status of Claims
	Claims 1-2, 4-5, and 7-8 are were previously pending and subject to the Final office action mailed March 15th, 2022. In the Response, submitted June 14th, 2022, claims 1 and 7-8 were amended, claims 2 and 4 were canceled, and no new matter was added. Therefore, claims 1, 5, and 7-8 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on June 14th, 2022, have been fully considered and each argument will be respectfully address in the following non-final office action.

Response to 35 U.S.C. § 112(b) Remarks
	Applicant’s remarks filed on page 7 of the Response concerning the 35 U.S.C. § 112(b) rejection of claims 1, 5, and 7-8 have been fully considered and are found to be persuasive. In view of the amendments to claims 1 and 7-8, the Examiner has withdrawn the 112 (b) rejection herein. 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on page 8 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1, 5, and 7-8 have been fully considered and are moot in view of the amended 35 U.S.C.§ 101 rejection that may be found starting on page 6 of this non-final office action. 
	
	On page 8 of the Response, the Applicant argues the following:
	 “Amended claim 1 recites “delete the acquired and stored information of the delivery of the package into the vehicle cabin, after a verification process of delivery work is complete, and a delivery completion notification is received by the server from the mobile terminal; maintain at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received; and delete a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored”. Applicant respectfully submits that this new limitation further renders amended claim 1 as patent-eligible and further removes it from an abstract idea […] Claims 8 and 9 recite similar/same limitations and are patent-eligible for the same reasons”. 
	The Examiner respectfully disagrees that these new limitations render the independent claims patent eligible and do not recite an abstract idea. The Examiner has found that the newly recited limitations presented above at least recite concepts of a mental process and certain methods of organizing human activity. In particular, the claimed features directed towards collecting a plurality of types of information associated with a delivery (e.g. a delivery place, final delivery place, product order information, other information) and deleting the collected information after a delivery verification process and receiving a delivery completion notification recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). The Examiner notes that “the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)). Therefore, although the claim limitations of the independent claims 1 and 7-8 are recited as being performed by computing components including an information processing device, a mobile terminal, and a server, the newly added claim limitations discussed above are found to recite features that a human using mental steps, with the use of a physical aid, would be capable of performing. Accordingly, these limitations are considered to recite a mental process. 
	 Further, the Applicant discloses “in order to verify a delivery work of a package into the vehicle cabin of the vehicle and to respond to an inquiry from a user, information on the delivery5 of the package into the vehicle cabin of the vehicle (hereinafter referred to as a "delivery log") may be recorded in an accumulated manner within a period of time relating to the delivery of the package” (¶ [0051], Specification). As such, these claimed features directed towards maintaining a delivery log containing a plurality of types of information associated with a delivery that may be used for verification purposes (such as the claimed verification process) recite concepts of a commercial interaction in the form of business relations (see MPEP 2106.04(a)(2)(II)).
	Furthermore, independent claim 1 recites the additional elements of an information processing device, a vehicle including a vehicle cabin, a mobile terminal, a server, a locking/unlocking/activation device, an ECU configured to perform locking/unlocking/activation of a vehicle based on an authentication key, features for transmitting data over a network (acquiring information at a server, transmitting an authentication key, transmitting a delivery completion notification), and features for electronic recordkeeping (acquiring, storing, maintaining, and deleting information in a server). The information processing device, mobile terminal, server, locking/unlocking/activation device, and ECU are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic recordkeeping are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle including a vehicle cabin, locking/unlocking/activation device, and ECU that is configured to lock/unlock/activate a vehicle based on a received authentication key are additional elements that are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] adding insignificant extra solution activity […] generally linking the use of a judicial exception to a particular technological environment” (MPEP 2106.04(d)(I)). As such, the claims are not found to recite any additional elements that integrate the abstract idea into a practical application. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 8-10 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1, 5, and 97-8 have been fully considered and are moot in view of the amended 35 U.S.C.§ 103 rejection that may be found starting on page 21 of this non-final office action. 

	On page 9 of the Response, the Applicant argues “regarding the feature of “delete the acquired and the stored information” in claim 1, the Examiner alleges that the above features is disclosed by Matula and Machida. However, Matula only discloses deleting expired data or the data determined by the user. Further discloses that the data is deleted after a certain period (i.e., 30 days) has passed since the shipment was completed”. Further, on page 9 of the Response, the Applicant argues “Amended claim 1 also disclose to “…maintain at least one of a delivery place information […] among the plurality of types of information that is included in a delivery log […] and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received…”. Matula and Machida cannot obtain the above effect”. Further, on page 9 of the Response, the Applicant remarks “Therefore, based on the foregoing, Applicant respectfully submits that amended independent claims 1, 7, and 8 and their dependent claims are patentable over the cited references”. In view of the amendments to claims 1 and 7-8, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1, 5, and 7-8 that may be found starting on page 21 of this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1 and 5 are directed to a server device (i.e. a machine), claim 7 is directed to a method (i.e. a process), and claim 8 is directed to a non-transitory computer-readable storage medium (i.e. a manufacture). Thus, each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1, 5, and 7-8 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. In particular, the functions being performed by the independent claims 1, 7, and 8 are concepts relating to commercial interactions and collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). 

	Claim 1 recites, in part:
An authentication key management system […] the vehicle cabin being a delivery destination of a package and including a vehicle trunk […]; 
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards indicating a vehicle cabin as a delivery destination for a package recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)).

Receive an authentication key of the vehicle […] according to a predetermined manipulation by the user […] perform locking, unlocking or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards receiving an authentication key for unlocking/locking/activating a vehicle in order to perform a delivery into the vehicle recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Store the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Delete at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Analyze the acquired and the stored information on the delivery of the package into the vehicle cabin; delete the acquired and the stored information of the delivery of the package into the vehicle cabin, after a verification process of delivery work is complete, and a delivery completion notification is received […]; 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).
	
Maintain at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Delete a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is topped among the plurality of types of information that is stored.
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).


	Further, claim 5 recites the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims further recite an additional abstract idea. 
	
Claim 5 recites, in part, “to determine whether or not the user has received the package delivered in the vehicle cabin and an end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the package delivered in the vehicle cabin”. This limitation, as recited, in directed to a mental process. In particular, this limitation is directed towards judgement, observation, collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 7 recites, in part:
[…] the vehicle cabin being a delivery destination of a package and including a vehicle trunk […]; 
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards indicating a vehicle cabin as a delivery destination for a package recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)).

Receiving an authentication key of the vehicle […] according to a predetermined manipulation by the user […] performing locking, unlocking or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards receiving an authentication key for unlocking/locking/activating a vehicle in order to perform a delivery into the vehicle recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Acquiring information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Storing the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Analyzing the acquired and the stored information on the delivery of the package into the vehicle cabin; and deleting the acquired and the stored information of the delivery of the package into the vehicle cabin, after a verification process of delivery work is complete, and a delivery completion notification is received […]; 

	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is topped among the plurality of types of information that is stored.
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 8 recites, in part:
[…] the vehicle cabin being a delivery destination of a package and including a vehicle trunk […]; 
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards indicating a vehicle cabin as a delivery destination for a package recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)).

Receiving an authentication key of the vehicle […] according to a predetermined manipulation by the user […] performing locking, unlocking or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	This limitation, as recited, is directed to certain methods of organizing human activity. In particular, the features directed towards receiving an authentication key for unlocking/locking/activating a vehicle in order to perform a delivery into the vehicle recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Acquiring information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Storing the information on the delivery of the package into the vehicle cabin,
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information and organizing information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Analyzing the acquired and the stored information on the delivery of the package into the vehicle cabin; and deleting the acquired and the stored information of the delivery of the package into the vehicle cabin, after a verification process of delivery work is complete, and a delivery completion notification is received […]; 

	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received;
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

Deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is topped among the plurality of types of information that is stored.
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed towards collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed to certain methods of organizing human activity; namely, commercial interactions (see MPEP 2106.04 (a)(2)).

	Thus, each of the claims 1, 5, and 7-8 are found to recite an abstract idea under the Step 2A Prong One analysis. 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-2 and 4-5 recite additional elements of an information processing device, vehicle including a vehicle cabin, a mobile terminal, a server, a locking/unlocking/activation device, an ECU configured to perform locking/unlocking/activation of a vehicle based on an authentication key, features for transmitting data over a network (acquiring information at a server, transmitting an authentication key, transmitting a delivery completion notification), and features for electronic recordkeeping (acquiring, storing, maintaining, and deleting information in a server). The information processing device, mobile terminal, server, locking/unlocking/activation device, and ECU are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic recordkeeping are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle including a vehicle cabin, locking/unlocking/activation device, and ECU that is configured to lock/unlock/activate a vehicle based on a received authentication key are additional elements that are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 7 recites additional elements of an information processing device, a vehicle having a vehicle cabin, a locking/unlocking/activation device, a server, a mobile terminal, features for transmitting data over a network (acquiring information at a server, transmitting an authentication key, transmitting a delivery completion notification), and features for electronic recordkeeping (acquiring, storing, maintaining, and deleting information in a server).The information processing device, server, locking/unlocking/activation device, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic recordkeeping are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle having a vehicle cabin, locking/unlocking/activation device, and information processing device that is configured to lock/unlock/activate a vehicle based on a received authentication key are additional elements that are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 8 recites additional elements of a non-transitory computer-readable storage medium, an information processing device, a vehicle including a vehicle cabin, a locking/unlocking/activation device, a mobile terminal, a server, a program, features for transmitting data over a network (acquiring information at a server, transmitting an authentication key, transmitting a delivery completion notification), and features for electronic recordkeeping (acquiring, storing, maintaining, and deleting information in a server).The information processing device, non-transitory computer-readable storage medium, locking/unlocking/activation device, server, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps involving the transmitting of data and electronic recordkeeping are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle having a vehicle cabin, program that is executed by the information processing device, the locking/unlocking/activation device, and information processing device that is configured to lock/unlock/activate a vehicle based on a received authentication key are additional elements that are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, the additional elements of a non-transitory computer-readable storage medium, vehicle having a vehicle cabin, information processing device, server, locking/unlocking/activation device, ECU, mobile terminal, program, features for transmitting of data over a network, and electronic recordkeeping do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1, 5, and 7-8 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1, 5, and 7-8 are merely left with the additional elements of a non-transitory computer-readable storage medium, vehicle having a vehicle cabin, information processing device, server, locking/unlocking/activation device, ECU, mobile terminal, program, features for transmitting of data over a network, and electronic recordkeeping. Claims 1, 5, and 7-8 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1, 5, and 7-8 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, features for transmitting data over a network (acquiring information at a server, transmitting an authentication key, transmitting a delivery completion notification) and features for electronic recordkeeping (acquiring, storing, maintaining, and deleting information in a server) are considered to be additional elements directed to mere data gathering, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronic recordkeeping, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, the non-transitory computer-readable storage medium, information processing device, server, locking/unlocking/activation device, ECU, and mobile terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
Furthermore, the vehicle having a vehicle cabin and program that is executed by the information processing device is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Further, the locking/unlocking/activation device, information processing device, and ECU that are configured to lock/unlock/activate a vehicle based on a received authentication key are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1, 5, and 7-8, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1, 5, and 7-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1, 5, and 7-8 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Oz et al. U.S. Publication No. 2016/0098670, hereafter known as Oz, in view of Gillen U.S. Publication No. 2018/0060829, hereafter known as Gillen, in further view of Machida U.S. Publication No. 2017/0213182, hereafter known as Machida.

	Regarding claim 1, 
	Oz teaches the following:
	An information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk, the vehicle including a locking, unlocking and activation device, the information processing device comprising a mobile terminal carried by a user, and a server configured to;
	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). Thus, Oz teaches a service hosted on one or more servers that may facilitate the delivery of one or more purchased products to a target vehicle of a customer.  Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]). Thus, Oz teaches a system server for facilitating the delivery of one or more purchases products into a target vehicle of a customer, where a door or trunk of the vehicle may be opened to deliver the product into the vehicle; equivalent to an information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk.

	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the purchased products, the target vehicle of the customer is closed and locked” (¶ [0004]). Further, “security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle” (¶ [0006]) and “The package-exchange-with-a-vehicle service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle such as locking and unlocking the vehicle. The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]).  Thus, Oz teaches a system server that is configured to lock or unlock a vehicle via an access module installed in the vehicle; equivalent to the vehicle including a locking, unlocking and activation device.

	Further, Oz teaches “The package-exchange-with-a-vehicle service can supply the smart phone or deliver person's hand held device acting as a universal key fob simulator to implement the appropriate sequence of radio frequencies and protocol challenges and responses to the access module installed in the vehicle” (¶ [0026]). Thus, Oz teaches a system comprising a server and smartphone, where the server is configured to communicate access information to the delivery person’s smartphone such that they may gain access to the target vehicle; equivalent to the information processing device comprising a mobile terminal carried by a user and a server. 

	The mobile terminal is configured to receive an authentication key of the vehicle from the server according to a predetermined manipulation by the user;

	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to communicate with a client device of the package delivery service to the onboard key fob access module of the target vehicle of the customer” (¶ [0051]). Further, “The source of initiating the request to open up the car is verified twice as a delivery order key coming from a package delivery entity and is verified to match the initial request coming from the package-to-and-from-the-vehicle-service as well as the car actuation virtual key coming from the telematics system” (¶ [0060]). Further, “The cloud-based package-exchange-with-a-vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to a mobile terminal configured to receive an authentication key of the vehicle from the server according to a predetermined manipulation by the user.

	The locking, unlocking and activation device comprising an ECU, the ECU is configured to perform locking, unlocking, or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal; and

	The Examiner notes that an ECU is interpreted, in accordance with the Applicant’s Specification, as being “a collating electronic control unit (ECU)” (¶ [0052]) and “ECU 113 receives an unlocking signal and a locking signal transmitted as RF radio waves” (¶ [0057]).
	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]).
	Thus, Oz teaches a system configured to send security keys to a delivery person’s client devices, such that the client device may transmit RF signals to the access module circuitry associated with a vehicle’s intelligence system configured to unlock the vehicle based on the received signals; equivalent to the locking, unlocking and activation device comprising an ECU, the ECU is configured to perform locking, unlocking, or activation the vehicle based on the received authentication key of the vehicle from the mobile terminal. 
	
	The server configured to acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the package delivery vehicle” (¶ [0050]). In particular, “Upon opening trunk, the package delivery person picks up or stores the package into the vehicle, and closes the trunk” (¶ [0071]), and the “package delivery entity system's delivery person sends confirmation of the package delivery/pickup and the securing of the target vehicle via the delivery application on the client's device to the package-to-and-from-the-vehicle-service cloud system.” (¶ [0072]). Further, “After the delivery person 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340” (¶ [0123]). 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to a server configured to acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	Store the information on the delivery of the package into the vehicle cabin, and […] at least one of […] information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked;
	Oz teaches that a “The package-exchange-service receives purchase information from the retail websites and use purchase information to create database records for completed delivery operations” (see abstract); “a server of the package-exchange-with-a-vehicle service processes and registers the purchase information and request for delivery of a package of purchased goods to a vehicle. In step 1250, a server of the package-exchange-with-a-vehicle service sets up the secure package exchange operation with the customer's target vehicle including 1) deliver products to vehicle, 2) open the vehicle, and 3) close and lock the vehicle. In step 1260, a server of the package-exchange-with-a-vehicle service creates and stores database records for each completed delivery” (¶ [0117]); “The purchase information includes information regarding the customer including their name, and the target vehicle of the customer, at least a package delivery system that is set up to exchange the purchased products with the target vehicle of the customer, and an expected delivery date and delivery location” (¶ [0032]); “ While tracking the delivery service provider's delivery vehicle driving toward the delivery location, an application in the delivery vehicle can notify the cloud-based package-exchange-with-a-vehicle service of the delivery vehicle's location. The cloud-based package-exchange-with-a-vehicle service anticipates the delivery of a package to the car and wakes up the vehicle's system by issuing a command.” (¶ [0107]). 
	Thus, Oz teaches a system that is configured to use purchase information to create database records for completed delivery operations. In particular, the system may receive purchase information including the target vehicle of the customer and a delivery location where the package will be delivered into the target vehicle. With the purchase information, the system is configured to set up the secure package exchange operation including delivering products to the vehicle location, where the vehicle may be woken up when the delivery vehicle is approaching the delivery location. Further, the operation includes opening the vehicle and closing/locking the vehicle. The next step involves creating and storing a database record of the completed delivery using the purchase information; equivalent to storing the information on the delivery of the package into the vehicle cabin including information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked.

	Maintain at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log […]; 
	As discussed above, Oz teaches a system that is configured to use purchase information to create database records for completed delivery operations. In particular, the system may receive purchase information including the target vehicle of the customer and a delivery location where the package will be delivered into the target vehicle. With the purchase information, the system is configured to set up the secure package exchange operation including delivering products to the vehicle delivery location, opening the vehicle, and closing/locking the vehicle. The next step involves creating and storing a database record of the completed delivery using the purchase information; equivalent to maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log.

	Although Oz teaches a feature for acquiring, storing, and maintaining information indicating a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked, Oz does not explicitly teach a feature for deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a plface where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin. Further, Oz does not explicitly teach deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work is complete and a delivery completion notification is received by the server. Further, Oz does not explicitly teach maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received. Further, Oz does not explicitly teach deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.

	However, Gillen teaches the following:
	Delete at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin […] 
	Gillen teaches “various embodiments are directed to concepts for facilitating the completion of a task list stored on a user's computing device by automatically initiating a shipping process for shipping related tasks” (¶ [0003]); “this customer computing entity may be associated with the customer/shipper via a corresponding shipper/customer profile” (¶ [0020]); “electronic task-management database operable to store one or more electronic task-management records” (¶ [0004]); “shipments/items 120 may have associated Package Level Detail (“PLD”) information/data associated therewith […]  For example, the PLD information/data for a particular item/shipment 120 may comprise […] the current location of the item/shipment 120, a vehicle and/or storage location containing the item/shipment 120 […]  the PLD information/data may indicate that an item/shipment 120 is […]  “delivered” after the item/shipment 120 has been dropped off at its intended destination” (¶ [0049]); “FIG. 8B shows a depiction of this process in which the carrier system 100 (and/or other appropriately configured computing entity/entities) generates a new task-management entry 715 for presentation in the task-management program 610. The new task-management entry 715 may have the updated PLD information/data 700” (¶ [0112]); “the carrier system 100 (and/or other appropriately configured computing entity/entities) may also delete all remaining new task-management entries 715 upon an indication that the package has been successfully dropped-off and/or picked up. For example, the carrier system 100 (and/or other appropriately configured computing entity/entities) may generate task-completion information/data upon receipt of an indication that one of the multiple new task-management entries 715 has been completed” (¶ [0113]). 
	Thus, Gillen teaches a system that is configured to store one or more electronic task management records in a database. Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes a current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off. Further, the system is configured to delete the task management entry (comprising the PLD information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting at least information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin.

Delete the acquired and the stored information of the delivery of the package […] after a verification process of delivery work is complete and a delivery completion notification is received by the server […];  
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database. Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes a current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off. Further, the system is configured to delete the task management entry (comprising the PLD information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work is complete and a delivery completion notification is received by the server.

Maintain at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received; and 
	Gillen teaches “shipments/items 120 may have associated Package Level Detail (“PLD”) information/data associated therewith […]  For example, the PLD information/data for a particular item/shipment 120 comprise may comprise information/data indicative of an item/shipment 120 identifier associated with the item/shipment 120, an intended destination for the item/shipment 120, the current location of the item/shipment 120, a vehicle and/or storage location containing the item/shipment 120 […]  the PLD information/data may indicate that an item/shipment 120 is […]  “delivered” after the item/shipment 120 has been dropped off at its intended destination” (¶ [0049]); “the PLD information/data may comprise contact information/data for an entity associated with the item/shipment 120 (e.g., the item/shipment 120 recipient)” (¶ [0050]). 
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database (¶ [0004]). Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes an identifier associated with the shipment, current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off (¶ [0049], ¶ [0112]); equivalent to maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log.  Further, the system is configured to delete the task management entry (comprising the PLD information including contact information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received.

	Delete a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.
	Gillen teaches “the PLD information/data may comprise contact information/data for an entity associated with the item/shipment 120 (e.g., the item/shipment 120 recipient)” (¶ [0050]); “PLD information/data 700 may comprise (a) the ship from-address, (b) the ship-to address, (c) PLD confirmation information, (d) the drop-off location address, (e) the planned arrival date, (f) the proposed shipment options, and/or other suitable information/data” (¶ [0112]). 
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database (¶ [0004]). Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes contact information, a planned arrival date, and PLD confirmation information. Further, the system is configured to delete the task management entry (comprising the PLD information discussed above) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Gillen by incorporating a feature for storing/maintaining a plurality of task management entries in association with Package Level Details (PLD) for each shipment/entry (including an identifier associated with the shipment, current location of the item/shipment, a vehicle and/or storage location containing the shipment, a status that may indicate that the shipment has been dropped off, contact information, planned arrival date) and deleting a task management entry upon receiving an indication that the shipment has been dropped off and picked up, as taught by Gillen, into the system Oz that is configured to acquire, store, and maintain information indicating a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. One of ordinary skill in the art would have recognized that modifying the system of Oz with the teachings of Gillen would result in a system that is configured to create and maintain a database record of a shipment delivery (including the PLD information discussed above) and subsequently deleting the database record upon receiving an indication that the shipment has been dropped off and picked up. One of ordinary skill in the art would have been motivated to make this modification to the system of Oz “so as to avoid superfluous notifications” (¶ [0113]) and “reduce the amount of network transactions” (¶ [0075]), as suggested by Gillen. Further, one of ordinary skill in the art would have recognized that the teachings of Gillen are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems are directed towards servers configured to collect and store delivery verification/confirmation information associated with the delivery of a product. 

	Although Oz/Gillen teaches a feature for storing shipment delivery information associated with the delivery of a package into a vehicle cabin and deleting the information upon receiving an indication that the shipment has been dropped off and picked up, Oz/Gillen does not explicitly teach analyzing the acquired and the stored information on the delivery of the package and that the indication is a delivery completion notification received from a user mobile terminal. 

	However, Machida teaches the following:

	Analyze the acquired and the stored information on the delivery of the package […]; 
	Delete the acquired and the stored information of the delivery of the package […] after a verification process of delivery work and delivery completion notification is received by the server from the mobile terminal;
	Machida teaches “A user terminal is a device operated by the user to generate a photo book and issue a generation request, and is formed by a device such as a PC (Personal Computer), a smartphone” (¶ [0026]); “a system for providing a photo book (album) […] and shipping the generated photo book to a shipment destination according to the generation request.” (¶ [0025]). Further, Machida teaches “Upon completion of shipment of the photo book, the laboratory […] transmits a shipment completion notification to the management system 40 […] For example, upon completion of shipment of the photo book, the user inputs information about it to the laboratory. In response to this, the laboratory management application 30 transmits a shipment completion notification to the management system 40.” ([0057]);  “An EC site 20 is a system for managing settlement for a photo book for which a generation request has been issued by the user terminal” (¶ [0027]); “A management system 40 is an example of an information processing system which manages a generation request from the user terminal, and supports generation and shipment of a photo book by mediating cooperation between the user terminal, the EC site 20, and the laboratory, and is formed by a single device or a plurality of devices” (¶ [0030]). 
	Furthermore, Machida teaches “The status of the order data stored in the shipment completion directory 424 is set to “shipment completion” […] shipment completion directory 424 can continuously hold the order data for 30 days (data holding period) from the storage date/time. However, the order data which has been stored for a period longer than 30 days from the storage date/time is deleted from the shipment completion directory 424” (¶ [0064]). Further, Machida teaches “the various kinds of information described as those held in each device shown in FIG. 1 are stored in […] the storage device 204, the external memory 213, and the like. For example, these storage devices can be used as the file server 42 shown in FIG. 1.” (¶ [0156]).
	Thus, Machida teaches a management system that may receive an order from a customer, via a user terminal (smartphone), to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user (via the user terminal) to have been completed, the status of the order data is changed to a completed status and stored in a system directory (equivalent to the verification process and receiving delivery completion notification from the mobile terminal). The system may store the order data (associated with the completed shipment) for a predetermined amount of time, where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to analyzing the acquired and stored information on the delivery of the package and deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work and delivery completion notification is received by the server from the mobile terminal.

 	[…] delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received;
	As discussed above, Machida teaches a management system that may receive an order from a customer, via a user terminal, to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user to have been completed (via the user terminal), the status of the order data is changed to a completed status and stored in a system directory (equivalent to the verification process and receiving delivery completion notification from the mobile terminal).  The system may store the order data (associated with the completed shipment) for a predetermined amount of time, where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to deleting at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz/Gillen with the teachings of Machida by incorporating a feature for changing the status of delivery order data in a system directory to a completed status upon receiving an indication from a user mobile terminal that a delivery has been completed and subsequently deleting the order data (associated with the completed shipment) at a later time, as taught by Machida, into the system of Oz/Gillen that is configured to delete delivery data stored in a database upon receiving an indication that the order has been dropped off and picked up. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “reducing information” (¶ [0066]), as suggested by Machida, that would need to be maintained in a database server over time and, thus, further “increases efficiency”1 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Machida are compatible with the system of Oz/Gillen as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 

	Regarding claim 7,
	Oz teaches the following:
	The delivery system including an information processing device for the delivery service, a vehicle having a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk, the vehicle including a locking, unlocking and activation device, the information processing device comprising a mobile terminal carried by a user, and a server, wherein the information processing method comprising:
	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). Thus, Oz teaches a service hosted on one or more servers that may facilitate the delivery of one or more purchased products to a target vehicle of a customer.  Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]). Thus, Oz teaches a system server for facilitating the delivery of one or more purchases products into a target vehicle of a customer, where a door or trunk of the vehicle may be opened to deliver the product into the vehicle; equivalent to an information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk.

	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the purchased products, the target vehicle of the customer is closed and locked” (¶ [0004]). Further, “security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle” (¶ [0006]) and “The package-exchange-with-a-vehicle service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle such as locking and unlocking the vehicle. The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]).  Thus, Oz teaches a system server that is configured to lock or unlock a vehicle via an access module installed in the vehicle; equivalent to the vehicle including a locking, unlocking and activation device.

	Further, Oz teaches “The package-exchange-with-a-vehicle service can supply the smart phone or deliver person's hand held device acting as a universal key fob simulator to implement the appropriate sequence of radio frequencies and protocol challenges and responses to the access module installed in the vehicle” (¶ [0026]). Thus, Oz teaches a system comprising a server and smartphone, where the server is configured to communicate access information to the delivery person’s smartphone such that they may gain access to the target vehicle; equivalent to the information processing device comprising a mobile terminal carried by a user and a server. 

	By the information processing device, receiving an authentication key of the vehicle from a server according to a predetermined manipulation by a user;

	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to communicate with a client device of the package delivery service to the onboard key fob access module of the target vehicle of the customer” (¶ [0051]). Further, “The source of initiating the request to open up the car is verified twice as a delivery order key coming from a package delivery entity and is verified to match the initial request coming from the package-to-and-from-the-vehicle-service as well as the car actuation virtual key coming from the telematics system” (¶ [0060]). Further, “The cloud-based package-exchange-with-a-vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to receiving, by the information processing device, an authentication key of the vehicle from a server according to a predetermined manipulation by a user.

	By the information processing device, performing locking, unlocking, or activating the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “A security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle by either directly sending an access control sequence and authentication code to a receiver module in a client device or sending an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated with a first user for the package exchange by remotely opening up or unlocking up the target vehicle.” (¶ [0006]). 
	Thus, Oz teaches a system configured to send an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated with a first user for the package exchange by remotely opening up or unlocking up the target vehicle; equivalent to by the information processing device, performing locking, unlocking, or activating the vehicle based on the received authentication key of the vehicle from a mobile terminal.

	By the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the package delivery vehicle” (¶ [0050]). In particular, “Upon opening trunk, the package delivery person picks up or stores the package into the vehicle, and closes the trunk” (¶ [0071]), and the “package delivery entity system's delivery person sends confirmation of the package delivery/pickup and the securing of the target vehicle via the delivery application on the client's device to the package-to-and-from-the-vehicle-service cloud system.” (¶ [0072]). Further, “After the delivery person 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340. 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to by the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	By the information processing device, storing the information on the delivery of the package into the vehicle cabin […] at least one of […] information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked;
	Oz teaches that a “The package-exchange-service receives purchase information from the retail websites and use purchase information to create database records for completed delivery operations” (see abstract); “a server of the package-exchange-with-a-vehicle service processes and registers the purchase information and request for delivery of a package of purchased goods to a vehicle. In step 1250, a server of the package-exchange-with-a-vehicle service sets up the secure package exchange operation with the customer's target vehicle including 1) deliver products to vehicle, 2) open the vehicle, and 3) close and lock the vehicle. In step 1260, a server of the package-exchange-with-a-vehicle service creates and stores database records for each completed delivery” (¶ [0117]); “The purchase information includes information regarding the customer including their name, and the target vehicle of the customer, at least a package delivery system that is set up to exchange the purchased products with the target vehicle of the customer, and an expected delivery date and delivery location” (¶ [0032]); “ While tracking the delivery service provider's delivery vehicle driving toward the delivery location, an application in the delivery vehicle can notify the cloud-based package-exchange-with-a-vehicle service of the delivery vehicle's location. The cloud-based package-exchange-with-a-vehicle service anticipates the delivery of a package to the car and wakes up the vehicle's system by issuing a command.” (¶ [0107]). 
	Thus, Oz teaches a system that is configured to use purchase information to create database records for completed delivery operations. In particular, the system may receive purchase information including the target vehicle of the customer and a delivery location where the package will be delivered into the target vehicle. With the purchase information, the system is configured to set up the secure package exchange operation including delivering products to the vehicle location, where the vehicle may be woken up when the delivery vehicle is approaching the delivery location. Further, the operation includes opening the vehicle and closing/locking the vehicle. The next step involves creating and storing a database record of the completed delivery using the purchase information; equivalent to storing the information on the delivery of the package into the vehicle cabin including information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked.

	By the information processing device, maintain at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log […]; 
	As discussed above, Oz teaches a system that is configured to use purchase information to create database records for completed delivery operations. In particular, the system may receive purchase information including the target vehicle of the customer and a delivery location where the package will be delivered into the target vehicle. With the purchase information, the system is configured to set up the secure package exchange operation including delivering products to the vehicle delivery location, opening the vehicle, and closing/locking the vehicle. The next step involves creating and storing a database record of the completed delivery using the purchase information; equivalent to maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log.

	Although Oz teaches a feature for acquiring, storing, and maintaining information indicating a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked, Oz does not explicitly teach a feature for deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin. Further, Oz does not explicitly teach deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work is complete and a delivery completion notification is received by the server. Further, Oz does not explicitly teach maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received. Further, Oz does not explicitly teach deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.

	However, Gillen teaches the following:
	By the information processing device, deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin […];
	Gillen teaches “various embodiments are directed to concepts for facilitating the completion of a task list stored on a user's computing device by automatically initiating a shipping process for shipping related tasks” (¶ [0003]); “this customer computing entity may be associated with the customer/shipper via a corresponding shipper/customer profile” (¶ [0020]); “electronic task-management database operable to store one or more electronic task-management records” (¶ [0004]); “shipments/items 120 may have associated Package Level Detail (“PLD”) information/data associated therewith […]  For example, the PLD information/data for a particular item/shipment 120 may comprise […] the current location of the item/shipment 120, a vehicle and/or storage location containing the item/shipment 120 […]  the PLD information/data may indicate that an item/shipment 120 is […]  “delivered” after the item/shipment 120 has been dropped off at its intended destination” (¶ [0049]); “FIG. 8B shows a depiction of this process in which the carrier system 100 (and/or other appropriately configured computing entity/entities) generates a new task-management entry 715 for presentation in the task-management program 610. The new task-management entry 715 may have the updated PLD information/data 700” (¶ [0112]); “the carrier system 100 (and/or other appropriately configured computing entity/entities) may also delete all remaining new task-management entries 715 upon an indication that the package has been successfully dropped-off and/or picked up. For example, the carrier system 100 (and/or other appropriately configured computing entity/entities) may generate task-completion information/data upon receipt of an indication that one of the multiple new task-management entries 715 has been completed” (¶ [0113]). 
	Thus, Gillen teaches a system that is configured to store one or more electronic task management records in a database. Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes a current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off. Further, the system is configured to delete the task management entry (comprising the PLD information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting at least information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin.

By the information processing device, deleting the acquired and the stored information of the delivery of the package […] after a verification process of delivery work is complete and a delivery completion notification is received by the server […];  
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database. Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes a current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off. Further, the system is configured to delete the task management entry (comprising the PLD information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work is complete and a delivery completion notification is received by the server.

By the information processing device, maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received; and 
	Gillen teaches “shipments/items 120 may have associated Package Level Detail (“PLD”) information/data associated therewith […]  For example, the PLD information/data for a particular item/shipment 120 comprise may comprise information/data indicative of an item/shipment 120 identifier associated with the item/shipment 120, an intended destination for the item/shipment 120, the current location of the item/shipment 120, a vehicle and/or storage location containing the item/shipment 120 […]  the PLD information/data may indicate that an item/shipment 120 is […]  “delivered” after the item/shipment 120 has been dropped off at its intended destination” (¶ [0049]); “the PLD information/data may comprise contact information/data for an entity associated with the item/shipment 120 (e.g., the item/shipment 120 recipient)” (¶ [0050]). 
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database (¶ [0004]). Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes an identifier associated with the shipment, current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off (¶ [0049], ¶ [0112]); equivalent to maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log.  Further, the system is configured to delete the task management entry (comprising the PLD information including contact information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received.

	By the information processing device, deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.
	Gillen teaches “the PLD information/data may comprise contact information/data for an entity associated with the item/shipment 120 (e.g., the item/shipment 120 recipient)” (¶ [0050]); “PLD information/data 700 may comprise (a) the ship from-address, (b) the ship-to address, (c) PLD confirmation information, (d) the drop-off location address, (e) the planned arrival date, (f) the proposed shipment options, and/or other suitable information/data” (¶ [0112]). 
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database (¶ [0004]). Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes contact information, a planned arrival date, and PLD confirmation information. Further, the system is configured to delete the task management entry (comprising the PLD information discussed above) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Gillen by incorporating a feature for storing/maintaining a plurality of task management entries in association with Package Level Details (PLD) for each shipment/entry (including an identifier associated with the shipment, current location of the item/shipment, a vehicle and/or storage location containing the shipment, a status that may indicate that the shipment has been dropped off, contact information, planned arrival date) and deleting a task management entry upon receiving an indication that the shipment has been dropped off and picked up, as taught by Gillen, into the system Oz that is configured to acquire, store, and maintain information indicating a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. One of ordinary skill in the art would have recognized that modifying the system of Oz with the teachings of Gillen would result in a system that is configured to create and maintain a database record of a shipment delivery (including the PLD information discussed above) and subsequently deleting the database record upon receiving an indication that the shipment has been dropped off and picked up. One of ordinary skill in the art would have been motivated to make this modification to the system of Oz “so as to avoid superfluous notifications” (¶ [0113]) and “reduce the amount of network transactions” (¶ [0075]), as suggested by Gillen. Further, one of ordinary skill in the art would have recognized that the teachings of Gillen are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems are directed towards servers configured to collect and store delivery verification/confirmation information associated with the delivery of a product. 

	Although Oz/Gillen teaches a feature for storing shipment delivery information associated with the delivery of a package into a vehicle cabin and deleting the information upon receiving an indication that the shipment has been dropped off and picked up, Oz/Gillen does not explicitly teach analyzing the acquired and the stored information on the delivery of the package and that the indication is a delivery completion notification received from a user mobile terminal.

	However, Machida teaches the following:
	By the information processing device, analyzing the acquired and the stored information on the delivery of the package […];
	By the information processing device, deleting the acquired and the stored information of the delivery of the package […] after a verification process of delivery work and delivery completion notification is received by the server from the mobile terminal;
	Machida teaches “A user terminal is a device operated by the user to generate a photo book and issue a generation request, and is formed by a device such as a PC (Personal Computer), a smartphone” (¶ [0026]); “a system for providing a photo book (album) […] and shipping the generated photo book to a shipment destination according to the generation request.” (¶ [0025]). Further, Machida teaches “Upon completion of shipment of the photo book, the laboratory […] transmits a shipment completion notification to the management system 40 […] For example, upon completion of shipment of the photo book, the user inputs information about it to the laboratory. In response to this, the laboratory management application 30 transmits a shipment completion notification to the management system 40.” ([0057]);  “An EC site 20 is a system for managing settlement for a photo book for which a generation request has been issued by the user terminal” (¶ [0027]); “A management system 40 is an example of an information processing system which manages a generation request from the user terminal, and supports generation and shipment of a photo book by mediating cooperation between the user terminal, the EC site 20, and the laboratory, and is formed by a single device or a plurality of devices” (¶ [0030]). 
	Furthermore, Machida teaches “The status of the order data stored in the shipment completion directory 424 is set to “shipment completion” […] shipment completion directory 424 can continuously hold the order data for 30 days (data holding period) from the storage date/time. However, the order data which has been stored for a period longer than 30 days from the storage date/time is deleted from the shipment completion directory 424” (¶ [0064]). Further, Machida teaches “the various kinds of information described as those held in each device shown in FIG. 1 are stored in […] the storage device 204, the external memory 213, and the like. For example, these storage devices can be used as the file server 42 shown in FIG. 1.” (¶ [0156]).
	Thus, Machida teaches a management system that may receive an order from a customer, via a user terminal (smartphone), to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user (via the user terminal) to have been completed, the status of the order data is changed to a completed status and stored in a system directory (equivalent to the verification process and receiving delivery completion notification from the mobile terminal). The system may store the order data (associated with the completed shipment) for a predetermined amount of time, where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to analyzing the acquired and stored information on the delivery of the package and deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work and delivery completion notification is received by the server from the mobile terminal.

 	[…] delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received;
	As discussed above, Machida teaches a management system that may receive an order from a customer, via a user terminal, to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user to have been completed (via the user terminal), the status of the order data is changed to a completed status and stored in a system directory (equivalent to the verification process and receiving delivery completion notification from the mobile terminal).  The system may store the order data (associated with the completed shipment) for a predetermined amount of time, where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to deleting at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz/Gillen with the teachings of Machida by incorporating a feature for changing the status of delivery order data in a system directory to a completed status upon receiving an indication from a user mobile terminal that a delivery has been completed and subsequently deleting the order data (associated with the completed shipment), as taught by Machida, into the system of Oz/Gillen that is configured to delete delivery data stored in a database upon receiving an indication that the order has been dropped off and picked up. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “reducing information” (¶ [0066]), as suggested by Machida, that would need to be maintained in a database server over time and, thus, further “increases efficiency”2 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Machida are compatible with the system of Oz/Gillen as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 
 
	Regarding claim 8,
	Oz teaches the following:
	A non-transitory computer-readable storage medium storing a program for causing a computer to execute an information processing method executed by an information processing system for a delivery service, the delivery system including an information processing device for the delivery service, a vehicle having a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk, the vehicle including a locking, unlocking and activation device, the information processing device comprising a mobile terminal carried by a user, and a server, the program causing the information processing device to execute a control process, the non-transitory computer-readable storage medium comprising;
	Oz teaches “with reference to FIG. 1, components of the computing system 810 may include […] a processing unit” (¶ [0126]) and “computing system 810 typically includes a variety of computing machine readable media. Computing machine readable media can be any available media that can be accessed by computing system 810 […] computing machine readable mediums uses include storage of information, such as computer readable instructions, data structures, program modules or other data” (¶ [0127]).

	Oz teaches “a cloud based package-exchange-with-a-vehicle service is hosted on a cloud based provider site that includes one or more servers each having one or more processors […] the cloud based package-exchange-with-a-vehicle service are configured to supply […] information regarding services for a package exchange available to one or more customers and associated vehicles of the customers […] one or more package delivery systems with their servers that are set up to cooperate with the servers of the package-exchange-with-a-vehicle service to deliver one or more purchased products […] to an associated target vehicle of the customer.” (¶ [0004]). Further, Oz teaches that a door, window, or trunk of a vehicle may be opened to perform the package exchange operation with the target vehicle by the delivery service (¶ [0059]). Thus, Oz teaches a system server for facilitating the delivery of one or more purchases products into a target vehicle of a customer, where a door or trunk of the vehicle may be opened to deliver the product into the vehicle; equivalent to an information processing device for the delivery service, a vehicle including a vehicle cabin, the vehicle cabin being a delivery destination of a package and including a vehicle trunk.
 
	Further, Oz teaches “A security module in the first server associated with the package-exchange-with-a-vehicle service is configured to setup a package delivery operation including […] 2) a second routine to open and/or unlock the target vehicle of the customer to ensure the one or more purchased products can be delivered […] 4) a fourth routine to ensure, after delivery of the purchased products, the target vehicle of the customer is closed and locked” (¶ [0004]). Further, “security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle” (¶ [0006]) and “The package-exchange-with-a-vehicle service hosted on a cloud-based provider site may use an onboard actuation module for commanding the vehicle such as locking and unlocking the vehicle. The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]).  Thus, Oz teaches a system server that is configured to lock or unlock a vehicle via an access module installed in the vehicle; equivalent to the vehicle including a locking, unlocking and activation device.

	Further, Oz teaches “The package-exchange-with-a-vehicle service can supply the smart phone or deliver person's hand held device acting as a universal key fob simulator to implement the appropriate sequence of radio frequencies and protocol challenges and responses to the access module installed in the vehicle” (¶ [0026]). Thus, Oz teaches a system comprising a server and smartphone, where the server is configured to communicate access information to the delivery person’s smartphone such that they may gain access to the target vehicle; equivalent to the information processing device comprising a mobile terminal carried by a user and a server.

	By the information processing device, receiving an authentication key of the vehicle from a server according to a predetermined manipulation by a user;
	Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to communicate with a client device of the package delivery service to the onboard key fob access module of the target vehicle of the customer” (¶ [0051]). Further, “The source of initiating the request to open up the car is verified twice as a delivery order key coming from a package delivery entity and is verified to match the initial request coming from the package-to-and-from-the-vehicle-service as well as the car actuation virtual key coming from the telematics system” (¶ [0060]). Further, “The cloud-based package-exchange-with-a-vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours […] The delivery service provider system then links the virtual Car Key to the delivery order” (¶ [0107]). Further, “the delivery service provider's delivery vehicle looks up the virtual Car Key associated with the order in the […] app” (¶ [0106]). 
	Thus, Oz teaches a system that may communicate rolling security keys to a delivery person smartphone device, such that the smartphone may be used as a key fob to unlock a target vehicle. Further, the system is configured to allow a delivery person to look up (receive) the virtual car key associated with the order via the system application executed on their client device; equivalent to receiving, by the information processing device, an authentication key of the vehicle from a server according to a predetermined manipulation by a user.

	By the information processing device, performing locking, unlocking, or activating the vehicle based on the received authentication key of the vehicle from the mobile terminal;
	Oz teaches “The package-exchange-with-a-vehicle service may use an already existing access module installed in the vehicle such as the onboard RF access module, a telematics module, or may install a dongle as the access module” (¶ [0026]). Further, “access module may be a Body Control Module (BCM) installed in the target vehicle […] The onboard actuation module may include a Radio Frequency circuitry of a key fob entry system. After receiving the sequence of commands and the rolling security keys, the onboard actuation module communicates RF signals including the corresponding commands and rolling security keys to the Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle” (¶ [0045]). Further, “the vehicle's on-board intelligence system, such as an on-board telematics module, to cause electromechanical actions within that vehicle including: unlocking doors” (¶ [0053]). Further, Oz teaches “The security module in the server associated with the package-exchange-with-a-vehicle service may be configured to send […] one or more rolling security keys of a Body Control Module of the target vehicle of the customer to a second client device associated with a package delivery vehicle. The hand held client device allows the delivery person to use the key fob simulator in the client device to transmit RF signals including commands and rolling security keys to the RF circuitry and/or Body Control Module of the target vehicle of the customer to perform mechanical operations including locking and unlocking of the target vehicle.” (¶ [0046]). Further, “A security module running on the one or more processors is configured to coordinate the secure package exchange with an access module in a target vehicle by either directly sending an access control sequence and authentication code to a receiver module in a client device or sending an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated with a first user for the package exchange by remotely opening up or unlocking up the target vehicle.” (¶ [0006]). 
	Thus, Oz teaches a system configured to send an executable software package to be locally calculated by a processor on a client device to generate an appropriate access control sequence and authentication code to access the specific target vehicle associated with a first user for the package exchange by remotely opening up or unlocking up the target vehicle; equivalent to by the information processing device, performing locking, unlocking, or activating the vehicle based on the received authentication key of the vehicle from a mobile terminal.

	By the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package;
	Oz teaches “the package exchange (i.e., delivery to and pick-up from) with a vehicle service facilitates package delivery or pick up from a vehicle at home, at work or virtually anywhere” (¶ [0026]). Further, “A shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to […] to receive purchase information […] The purchase information includes information regarding the customer including their name, and the target vehicle of the customer […] and an expected delivery date and delivery location […] The shipping and tracking module is configured to […] process information including a shipping Tracking Number (TN) and a Vehicle Identification Number (VIN) of the target vehicle […] The shipping and tracking module in the server associated with the package-exchange-with-a-vehicle service is configured to send notices to a package exchange application resident in the client device of the customer. The notices include an expected delivery notice having a date and time of delivery to the target vehicle of the customer” (¶ [0032]). Further, Oz teaches “receiving a confirmation of the package delivery operation from a second client device associated with the package delivery vehicle” (¶ [0050]). In particular, “Upon opening trunk, the package delivery person picks up or stores the package into the vehicle, and closes the trunk” (¶ [0071]), and the “package delivery entity system's delivery person sends confirmation of the package delivery/pickup and the securing of the target vehicle via the delivery application on the client's device to the package-to-and-from-the-vehicle-service cloud system.” (¶ [0072]). Further, “After the delivery person 304 delivers a package to the target car 252 or picks up a package from the target vehicle 252, secures the car and sends a package transfer confirmation to the package-to-and-from-the-vehicle-service cloud system 340. 

	The claimed limitation “acquire information on delivery of the package into the vehicle within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package” indicates that the information on the delivery of the package is acquired within a time period that lasts until the delivered package in the vehicle is received by the user. Thus, the limitation as drafted indicates that the acquired information is acquired at a time between the time the package is delivered to the vehicle and a time in which the user personally receives the package. Therefore, the system server of Oz configured to receive confirmation information from a delivery person regarding the delivery of an ordered package into a vehicle (while the vehicle owner is at work) upon securing the ordered package within the vehicle is equivalent to by the information processing device, acquiring information on delivery of the package into the vehicle cabin within a target delivery period of time which is a period of time until the package delivered to the vehicle is received by a user from an order of the package or a delivery request of the package.

	By the information processing device, storing the information on the delivery of the package into the vehicle cabin […] at least one of […] information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked;
	Oz teaches that a “The package-exchange-service receives purchase information from the retail websites and use purchase information to create database records for completed delivery operations” (see abstract); “a server of the package-exchange-with-a-vehicle service processes and registers the purchase information and request for delivery of a package of purchased goods to a vehicle. In step 1250, a server of the package-exchange-with-a-vehicle service sets up the secure package exchange operation with the customer's target vehicle including 1) deliver products to vehicle, 2) open the vehicle, and 3) close and lock the vehicle. In step 1260, a server of the package-exchange-with-a-vehicle service creates and stores database records for each completed delivery” (¶ [0117]); “The purchase information includes information regarding the customer including their name, and the target vehicle of the customer, at least a package delivery system that is set up to exchange the purchased products with the target vehicle of the customer, and an expected delivery date and delivery location” (¶ [0032]); “ While tracking the delivery service provider's delivery vehicle driving toward the delivery location, an application in the delivery vehicle can notify the cloud-based package-exchange-with-a-vehicle service of the delivery vehicle's location. The cloud-based package-exchange-with-a-vehicle service anticipates the delivery of a package to the car and wakes up the vehicle's system by issuing a command.” (¶ [0107]). 
	Thus, Oz teaches a system that is configured to use purchase information to create database records for completed delivery operations. In particular, the system may receive purchase information including the target vehicle of the customer and a delivery location where the package will be delivered into the target vehicle. With the purchase information, the system is configured to set up the secure package exchange operation including delivering products to the vehicle location, where the vehicle may be woken up when the delivery vehicle is approaching the delivery location. Further, the operation includes opening the vehicle and closing/locking the vehicle. The next step involves creating and storing a database record of the completed delivery using the purchase information; equivalent to storing the information on the delivery of the package into the vehicle cabin including information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked.
	By the information processing device, maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log […]; 
	As discussed above, Oz teaches a system that is configured to use purchase information to create database records for completed delivery operations. In particular, the system may receive purchase information including the target vehicle of the customer and a delivery location where the package will be delivered into the target vehicle. With the purchase information, the system is configured to set up the secure package exchange operation including delivering products to the vehicle delivery location, opening the vehicle, and closing/locking the vehicle. The next step involves creating and storing a database record of the completed delivery using the purchase information; equivalent to maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log.

	Although Oz teaches a feature for acquiring, storing, and maintaining information indicating a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked, Oz does not explicitly teach a feature for deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin. Further, Oz does not explicitly teach deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work is complete and a delivery completion notification is received by the server. Further, Oz does not explicitly teach maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received. Further, Oz does not explicitly teach deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.

	However, Gillen teaches the following:
	By the information processing device, deleting at least one of: information on a movement history of the vehicle for a predetermined period of time until the package is delivered; and information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin […];
	Gillen teaches “various embodiments are directed to concepts for facilitating the completion of a task list stored on a user's computing device by automatically initiating a shipping process for shipping related tasks” (¶ [0003]); “this customer computing entity may be associated with the customer/shipper via a corresponding shipper/customer profile” (¶ [0020]); “electronic task-management database operable to store one or more electronic task-management records” (¶ [0004]); “shipments/items 120 may have associated Package Level Detail (“PLD”) information/data associated therewith […]  For example, the PLD information/data for a particular item/shipment 120 may comprise […] the current location of the item/shipment 120, a vehicle and/or storage location containing the item/shipment 120 […]  the PLD information/data may indicate that an item/shipment 120 is […]  “delivered” after the item/shipment 120 has been dropped off at its intended destination” (¶ [0049]); “FIG. 8B shows a depiction of this process in which the carrier system 100 (and/or other appropriately configured computing entity/entities) generates a new task-management entry 715 for presentation in the task-management program 610. The new task-management entry 715 may have the updated PLD information/data 700” (¶ [0112]); “the carrier system 100 (and/or other appropriately configured computing entity/entities) may also delete all remaining new task-management entries 715 upon an indication that the package has been successfully dropped-off and/or picked up. For example, the carrier system 100 (and/or other appropriately configured computing entity/entities) may generate task-completion information/data upon receipt of an indication that one of the multiple new task-management entries 715 has been completed” (¶ [0113]). 
	Thus, Gillen teaches a system that is configured to store one or more electronic task management records in a database. Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes a current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off. Further, the system is configured to delete the task management entry (comprising the PLD information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting at least information on a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin.

By the information processing device, deleting the acquired and the stored information of the delivery of the package […] after a verification process of delivery work is complete and a delivery completion notification is received by the server […];  
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database. Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes a current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off. Further, the system is configured to delete the task management entry (comprising the PLD information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work is complete and a delivery completion notification is received by the server.

By the information processing device, maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log, and delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received; and 
	Gillen teaches “shipments/items 120 may have associated Package Level Detail (“PLD”) information/data associated therewith […]  For example, the PLD information/data for a particular item/shipment 120 comprise may comprise information/data indicative of an item/shipment 120 identifier associated with the item/shipment 120, an intended destination for the item/shipment 120, the current location of the item/shipment 120, a vehicle and/or storage location containing the item/shipment 120 […]  the PLD information/data may indicate that an item/shipment 120 is […]  “delivered” after the item/shipment 120 has been dropped off at its intended destination” (¶ [0049]); “the PLD information/data may comprise contact information/data for an entity associated with the item/shipment 120 (e.g., the item/shipment 120 recipient)” (¶ [0050]). 
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database (¶ [0004]). Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes an identifier associated with the shipment, current location of the item/shipment, a vehicle and/or storage location containing the shipment, and a status that may indicate that the shipment has been dropped off (¶ [0049], ¶ [0112]); equivalent to maintaining at least one of delivery place information, final delivery place information, and product order information among the plurality of types of information that is included in a delivery log.  Further, the system is configured to delete the task management entry (comprising the PLD information including contact information) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received.

	By the information processing device, deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.
	Gillen teaches “the PLD information/data may comprise contact information/data for an entity associated with the item/shipment 120 (e.g., the item/shipment 120 recipient)” (¶ [0050]); “PLD information/data 700 may comprise (a) the ship from-address, (b) the ship-to address, (c) PLD confirmation information, (d) the drop-off location address, (e) the planned arrival date, (f) the proposed shipment options, and/or other suitable information/data” (¶ [0112]). 
	As discussed above, Gillen teaches a system that is configured to store one or more electronic task management records in a database (¶ [0004]). Further, each task-management entry may be associated with a particular shipment and Package Level Details (PLD) information. PLD information includes contact information, a planned arrival date, and PLD confirmation information. Further, the system is configured to delete the task management entry (comprising the PLD information discussed above) upon receiving an indication that the package has been successfully dropped off and picked up; equivalent to deleting a different type of information from information on a designated place, information on an order of a product, and information on a place where the vehicle is stopped among the plurality of types of information that is stored.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Oz with the teachings of Gillen by incorporating a feature for storing/maintaining a plurality of task management entries in association with Package Level Details (PLD) for each shipment/entry (including an identifier associated with the shipment, current location of the item/shipment, a vehicle and/or storage location containing the shipment, a status that may indicate that the shipment has been dropped off, contact information, planned arrival date) and deleting a task management entry upon receiving an indication that the shipment has been dropped off and picked up, as taught by Gillen, into the system Oz that is configured to acquire, store, and maintain information indicating a place where the vehicle is stopped when the package is delivered on the delivery of the package into the vehicle cabin when the vehicle is locked after the vehicle is unlocked. One of ordinary skill in the art would have recognized that modifying the system of Oz with the teachings of Gillen would result in a system that is configured to create and maintain a database record of a shipment delivery (including the PLD information discussed above) and subsequently deleting the database record upon receiving an indication that the shipment has been dropped off and picked up. One of ordinary skill in the art would have been motivated to make this modification to the system of Oz “so as to avoid superfluous notifications” (¶ [0113]) and “reduce the amount of network transactions” (¶ [0075]), as suggested by Gillen. Further, one of ordinary skill in the art would have recognized that the teachings of Gillen are compatible with the system of Oz as they share capabilities and characteristics; namely, both systems are directed towards servers configured to collect and store delivery verification/confirmation information associated with the delivery of a product. 
	Although Oz/Gillen teaches a feature for storing shipment delivery information associated with the delivery of a package into a vehicle cabin and deleting the information upon receiving an indication that the shipment has been dropped off and picked up, Oz/Gillen does not explicitly teach analyzing the acquired and the stored information on the delivery of the package and that the indication is a delivery completion notification received from a user mobile terminal.

	However, Machida teaches the following:
	By the information processing device, analyzing the acquired and the stored information on the delivery of the package […];
	By the information processing device, deleting the acquired and the stored information of the delivery of the package […] after a verification process of delivery work and delivery completion notification is received by the server from the mobile terminal;
	Machida teaches “A user terminal is a device operated by the user to generate a photo book and issue a generation request, and is formed by a device such as a PC (Personal Computer), a smartphone” (¶ [0026]); “a system for providing a photo book (album) […] and shipping the generated photo book to a shipment destination according to the generation request.” (¶ [0025]). Further, Machida teaches “Upon completion of shipment of the photo book, the laboratory […] transmits a shipment completion notification to the management system 40 […] For example, upon completion of shipment of the photo book, the user inputs information about it to the laboratory. In response to this, the laboratory management application 30 transmits a shipment completion notification to the management system 40.” ([0057]);  “An EC site 20 is a system for managing settlement for a photo book for which a generation request has been issued by the user terminal” (¶ [0027]); “A management system 40 is an example of an information processing system which manages a generation request from the user terminal, and supports generation and shipment of a photo book by mediating cooperation between the user terminal, the EC site 20, and the laboratory, and is formed by a single device or a plurality of devices” (¶ [0030]). 
	Furthermore, Machida teaches “The status of the order data stored in the shipment completion directory 424 is set to “shipment completion” […] shipment completion directory 424 can continuously hold the order data for 30 days (data holding period) from the storage date/time. However, the order data which has been stored for a period longer than 30 days from the storage date/time is deleted from the shipment completion directory 424” (¶ [0064]). Further, Machida teaches “the various kinds of information described as those held in each device shown in FIG. 1 are stored in […] the storage device 204, the external memory 213, and the like. For example, these storage devices can be used as the file server 42 shown in FIG. 1.” (¶ [0156]).
	Thus, Machida teaches a management system that may receive an order from a customer, via a user terminal (smartphone), to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user (via the user terminal) to have been completed, the status of the order data is changed to a completed status and stored in a system directory (equivalent to the verification process and receiving delivery completion notification from the mobile terminal). The system may store the order data (associated with the completed shipment) for a predetermined amount of time, where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to analyzing the acquired and stored information on the delivery of the package and deleting the acquired and the stored information of the delivery of the package after a verification process of delivery work and delivery completion notification is received by the server from the mobile terminal.

 	[…] delete at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received;
	As discussed above, Machida teaches a management system that may receive an order from a customer, via a user terminal, to have a product delivered to a shipment destination according to the customer’s order request. Upon completion of the shipment, and confirmed by a user to have been completed (via the user terminal), the status of the order data is changed to a completed status and stored in a system directory (equivalent to the verification process and receiving delivery completion notification from the mobile terminal).  The system may store the order data (associated with the completed shipment) for a predetermined amount of time, where the system is configured to delete the stored order data when it is determined that the order data has been stored for a period longer than the predetermined data holding period; equivalent to deleting at least one of other information after the verification process of the delivery work is complete, and a delivery completion notification is received.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz/Gillen with the teachings of Machida by incorporating a feature for changing the status of delivery order data in a system directory to a completed status upon receiving an indication from a user mobile terminal that a delivery has been completed and subsequently deleting the order data (associated with the completed shipment), as taught by Machida, into the system of Oz/Gillen that is configured to delete delivery data stored in a database upon receiving an indication that the order has been dropped off and picked up. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “reducing information” (¶ [0066]), as suggested by Machida, that would need to be maintained in a database server over time and, thus, further “increases efficiency”3 of the package-exchange-with-a-vehicle service of Oz.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Machida are compatible with the system of Oz/Gillen as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 
 
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Oz et al. U.S. Publication No. 2016/0098670, hereafter known as Oz, in view of Gillen U.S. Publication No. 2018/0060829, hereafter known as Gillen, in further view of Machida U.S. Publication No. 2017/0213182, hereafter known as Machida, in further view of Cao et al. U.S. Publication No. 2016/0171568, hereafter known as Cao.

	Regarding claim 5,
	Oz/Gillen/Machida teaches the limitations of claim 1. Further, Oz teaches that the package-exchange-with-a-vehicle service is configured receive a confirmation that a package has been delivered to a vehicle (see ¶ [0072]) and to send a confirmation message to a customer mobile device when the package has been delivered to the customer vehicle and the delivery process has been completed (see ¶ [0110]), equivalent to determining whether or not a package has been delivered in the vehicle cabin. However, Oz does not explicitly teach a server configured to determine whether or not the user has received the package. 

	However, Cao teaches the following:
	The server is configured to determine whether or not the user has received the package delivered in the […] cabin;

	Cao teaches “the smart container 100 further comprises: a container body 108 having at least one storage division, an electronic control lock 110” (¶ [0026]) and “Each of the storage divisions is provided with an electronic control lock to secure the each storage division.” (¶ [0027]). Further, Cao teaches “the recording unit 118 is configured to automatically record actions of depositing goods into or removing goods from the storage division detection and control unit 120. The recording unit 118 is implemented using a digital camera/recorder” (¶ [0033]) and “After the smart container receives a shipment instruction, the smart container activates the recording unit to start recording” (¶ [0097]). Further, “After the electronic control lock receives the open instruction, the smart container storage division is opened, and the goods are deposited in the storage division” (¶ [0099]) and “after the goods are deposited in the storage division and the storage division door is shut, the smart container sends the distribution message to the logistics data center.” (¶ [0102]). Further, “the recorded content being saved locally at the smart container or uploaded to the logistics data center” (¶ [0104]); “in the event that the storage division is shut, the smart container generates a signed receipt message, and sends the signed receipt message to the logistics data center” (¶ [0128]). Further, “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.” (¶ [0129]). 

	Thus, Cao teaches a logistics data center that may receive a signed receipt confirmation after a recipient opens a locked storage container to remove an ordered good and closes the door to the storage container; equivalent to a server configured to determine whether or not the user has received the package delivered in a storage cabin.

 	An end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the packaged delivered in the […] cabin.

	Cao teaches  “In the event that, after removing the goods and shutting the storage division door, the recipient selects “signed receipt confirmed,” the smart container sends a signed receipt message confirming signed receipt to the logistics data center and an instruction to delete the video associated with the goods […] In the event that, after picking up the goods, the recipient discovers that the goods are damaged or fail to meet expectations, the recipient returns the goods to the storage division, shuts the storage division door, and selects “signed receipt refused.” (¶ [0129]). 
	Thus, Cao teaches a logistics data center that in response to the determining that the package has been picked up, recognizes this as an end point of the period of time relating to the delivery of the package such that information associated with the delivered package can then be deleted; equivalent to an end point of the target delivery period of time relating to the delivery of the package is when the server determines that the user has received the packaged delivered in a storage cabin.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package-exchange-with-a-vehicle service system of Oz/Gillen/Machida with the teachings of Cao by incorporating a feature for determining that a recipient has picked up their delivered goods from a locked storage cabin and, in response to the determination, recognizing this as an end point of the period of time relating to the delivery of the package, as taught by Cao, into the server of Oz/Gillen/Machida that is configured to store a plurality of data associated with completed deliveries to customer vehicle. One of ordinary skill in the art would have been motivated to make this modification when one considers that by receiving confirmation that a customer has received the delivered package at their vehicle further “improves security”4 of the package-exchange-with-a-vehicle service of Oz/Gillen/Machida.  Furthermore, one of ordinary skill in the art would have recognized that the teachings of Cao are compatible with the system of Oz/Gillen/Machida as they share capabilities and characteristics; namely, they are both systems directed towards facilitating the delivery of a shipment to a consumer-specified destination and managing delivery information associated with the completion status of a shipment in a database. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                   /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0069], Oz.  
        2 See ¶ [0069], Oz.  
        3 See ¶ [0069], Oz.  
        4 See ¶ [0074], Oz.